DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 15-16 and 18 objected to because of the following informalities:  in each of the claims there are multiple instance of the typographical error “storage apace” which should be corrected to ‘storage space’.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 17 rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-8, 10-14, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oberman et al. (US Pub. No. 2003/026267), hereinafter referred to as Oberman.
Referring to claims 1, 7, 13, and 19, Oberman discloses a sharing method, comprising: acquiring a first transmission parameter (programming one or more resource configuration registers, [0112]; registers may be used to define resource allocation limits for every virtual channel on every port for both clusters and packet descriptors, [0114]) and a number of first channels supported by one network mode (number of virtual channels that the link will support, [0020]; FIG. 14 is a table summarizing various aspects of the four port modes, [0105]; When a link is established on a switch 100 (separately in the egress and ingress directions), the number of virtual channels that the link will support and the maximum packet size in bytes that may be transferred on the virtual channels of the link, are determined, [0165]); and calculating and obtaining a first storage parameter (registers may be used to define resource allocation limits, [0114]) corresponding to the one network mode according to the number of first Resources on the slice (e.g. packet descriptors and clusters) may be allocated among the groups on the slice. Input thresholding may be used, [0122]); determining a first storage area satisfying the first storage parameter (the network switch may be configured to allocate storage within the shared memory, [0027]), and allocating a storage space for the first channels according to the first storage area (management CPU of the network switch may allocate resources, [0112]).

As to claims 2 and 8, Oberman discloses before determining the first storage area satisfying the first storage parameter, the method further comprises: determining a channel space threshold (input thresholding, fig. 14, [0106]) corresponding to the first channels according to the number of first channels and a preset space threshold corresponding to the one network mode (mode…regulated via input thresholding, [0106]); and performing a channel configuration on the first channels according to the number of first channels and the channel space threshold (network switch may support K virtual channels per port, where K is a positive integer. In one embodiment, K=8. In mode 2, a port may be configured as a Gigabit Ethernet port supporting virtual channels, and data may be regulated via credits. Additionally, in this mode packets that are not associated with virtual channels may be regulated via input thresholding, [0106]).

As to claims 4 and 10, Oberman discloses wherein after performing the channel configuration on the first channels according to the number of first channels and the channel space threshold and before allocating the storage space for the first channels according to the (Once the login and credit initialization processes have completed, packets may start flowing on the link. For each virtual channel being supported in the egress direction, there may be a register (EgCreditCount) that may be used to keep track of the current state of the outstanding credits on that port. Similarly, for each virtual channel being supported in the ingress direction, there may be a register (IgCreditCount) that may be used to keep track of the current state of the outstanding credits on that port. The EgCreditCount and the IgCreditCount registers may be initialized to the appropriate credit values that have been allotted to them as specified in the credit initialization message; [0212]).

As to claims 5 and 11, Oberman discloses calculating and obtaining the first storage parameter corresponding to the one network mode according to the number of first channels, the first transmission parameter and the preset calculation model, the method further comprises: acquiring at least two first storage parameters corresponding to at least two network modes, wherein each of the at least two network modes corresponds to one first storage parameter (FIG. 14 is a table summarizing various aspects of the four port modes, [0105]; In mode 2…input thresholding…port mode 0…input thresholding is used, [0106-0107]); and determining a maximum first storage parameter of the at least two first storage registers may be used to store…maximums…in implementing input thresholding, [0123]).

As to claims 6 and 12, Oberman discloses wherein after determining the maximum first storage parameter of the at least two first storage parameters as the second storage parameter, the method further comprises: replacing the first storage parameter with the second storage parameter, determining a second storage area satisfying the second storage parameter (GrpLimit--This register specifies the maximum number of clusters or packet descriptors that can be allocated for the group. GrpLevelLowToMed--This register stores the threshold used to determine when to cross from low level to medium level of operation for the group [0124-0125]), and allocating a storage space for first channels supported by any one of the at least two network modes according to the second storage area (registers may be used to control resource allocation and thresholding for the groups within a slice, [0123]).

Referring to claim 14, Oberman discloses a sharing method, comprising: acquiring a transmission parameter (programming one or more resource configuration registers, [0112]; registers may be used to define resource allocation limits for every virtual channel on every port for both clusters and packet descriptors, [0114])  and a network mode supported by a terminal (number of virtual channels that the link will support, [0020]; FIG. 14 is a table summarizing various aspects of the four port modes, [0105]; When a link is established on a switch 100 (separately in the egress and ingress directions), the number of virtual channels that the link will support and the maximum packet size in bytes that may be transferred on the virtual channels of the link, are determined, [0165]); allocating a shared storage space equal to a maximum storage capacity (registers may be used to define resource allocation limits, [0114]) required in the network mode according to the transmission parameter (Resources on the slice (e.g. packet descriptors and clusters) may be allocated among the groups on the slice. Input thresholding may be used, [0122]); and performing a configuration on the allocated shared storage space (the network switch may be configured to allocate storage within the shared memory, [0027]) according to a transmission parameter of a network mode currently used by the terminal (management CPU of the network switch may allocate resources, [0112]).

As to claim 20, Oberman discloses a terminal, comprising a processor, a memory storing instructions executable by the processor, a communication interface, and a bus for connecting the processor, the memory and the communication interface, wherein when executed by the processor, the instructions cause the processor to implement the method of claim 14 (Fig. 1).

Allowable Subject Matter
Claims 3, 9, 15, 16, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The examiner has cited particular column, line, and/or paragraph numbers in the references as applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in its entirety as potentially teaching of all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the application.  When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  See 37 C.F.R. 1.111(c).
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(11) and Interview Practice for additional details.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T OBERLY whose telephone number is (571)272-6991.  The examiner can normally be reached on M-F 800am-430pm (MT).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC T OBERLY/             Primary Examiner, Art Unit 2184